 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                             CASE NO. 2:13-CR-00233-TLN-CKD

12                                  Plaintiff,
                                                           ORDER SEALING DOCUMENTS AS SET
13                            v.                           FORTH IN DEFENDANT’S NOTICE

14   RUBEN BARAJAS,

15                                  Defendant.

16

17

18            Pursuant to Local Rule 141(b), and based on the representations contained in Defendant’s

19   Request to Seal, IT IS HEREBY ORDERED that the Defendant’s Exhibit A to Defendant’s Motion for

20   Compassionate Release, and Defendant’s Request to Seal shall be SEALED until further order of this

21   Court.

22            It is further ordered that electronic access to the sealed documents shall be limited to the United

23   States and counsel for Defendant.

24            The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court

25   for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

26   Defendant’s Request, sealing Defendant’s Request and Exhibit A serves a compelling interest. The

27   Court further finds that, in the absence of closure, the compelling interests identified by Defendant

28   would be harmed. In light of the public filing of its Notice to Seal, the Court further finds


                                                           1
30
 1   that there are no additional alternatives to sealing these documents that would adequately protect the

 2   compelling interests identified by Defendant.

 3   DATED: April 27, 2021

 4

 5

 6                                                              Troy L. Nunley
                                                                United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         2
30
